DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2 and 4–6 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2004/0062411 (published 01 April 2004) (“Retchin”); US Patent Application Publication 2006/0270450 (published 30 November 2006) (“Garratt”) and US Patent Application Publication 2006/0126323 (published 15 June 2006) (“Pomes”).
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Retchin; Garratt; Pomes and US Patent Application Publication 2006/0182270 (published 17 August 2006) (“Burns”).
Claims 7–9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Retchin; Garratt; Pomes and US Patent Application Publication 2015/0063777 (published 05 March 2015) (“Letke”).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Retchin; Garratt; Pomes and US Patent Application Publication 2020/0068298 (effectively filed 02 December 2016) (“Levy”).
Claim 1 is drawn to a cap having a bone conduction module mounted therein.” The following table illustrates the correspondence between the claimed cap and the Retchin reference.
Claim 1
The Retchin Reference
“1. (Currently amended) A cap having a bone conduction module mounted therein, the cap comprising
The Retchin reference similarly describes a cap, such as hat 28. Retchin at ¶ 48, FIG.7. Hat 28 includes bone conduction transducers (BCT) 2 designed to reproduce audio. Id. at Abs., ¶¶ 46, 48.
“a body part which directly comes into contact with a user's head,
Retchin’s hat 28 is depicted as a conventional baseball hat that includes a crown, or body part, worn in direct contact with the user’s head. See id. at FIG.7.
“a cap part which protrudes from a front surface of the body part, and
Retchin depicts hat 28 as further including a cap part in the form of a brim, or bill, that extends from the front of the crown. See id. at FIG.7.
“a bone conduction module provided on the body part…
“wherein the body part has audio signal output units provided on both sides thereof,
Retchin’s hat 28 includes multiple BCT 2 formed in the hat’s crown part, surrounding the user’s head and in contact with the user’s head. See id. at FIG.7. Retchin’s various embodiments show that the BCT 2 should, in general, be mounted on both sides of the user’s head. See id. at FIGs.2, 7, 8, 9.

“wherein the cap part has a first recess part formed on one side thereof, and a second recess part formed on the other side,
“wherein a wireless communication unit of the bone conduction module is inserted into the first recess part, and a battery unit of the bone conduction module is inserted into the second recess part,
“wherein the first recess part and the second recess part are disposed on both sides of the cap part, spaced apart from each other, and are formed to have a depth shallower than a thickness of the cap part.”
Retchin’s hat 28 similarly includes a battery unit 17 and a wireless receiver 18. Id. at ¶¶ 21, 47, FIGs.4, 6B.
However, Retchin does not dispose these electronics within hat 28, or at least not in the hat’s brim. Retchin accordingly does not anticipate providing a bone conduction module in the hat’s brim /cap part, forming first and second recess parts in the brim, placing electronics in the recess parts, disposing recesses on both sides of the brim and forming the recesses to have a depth shallower than a thickness of the brim.

Table 1
The foregoing table shows that the Retchin reference describes a hat 28 that is similar to the claimed cap. Retchin’s hat 28 differs from the claimed cap because it does not include its electronics in first and second recesses formed on both sides of the hat’s brim. This is not a patentable difference.
The field of head-worn electronics, particularly those including sound reproduction, includes many ways of mounting electronics within the head-worn apparatus. The Garratt reference, like the Retchin reference, describes a baseball hat 14 with a brim 12. Garratt at ¶¶ 24–28, FIGs. 2, 3. Garratt describes and suggests placing electronics in brim 12. Id. Specifically, Garratt Id. The recesses are depicted as being shallower than the brim itself, and are described as being covered by the brim’s top and bottom fabric. Id. The recess parts hold respective circuit boards 10a, 10b and 10c, each of which is interconnected by flexible flat cables 22. A connector extension 24 passes through a channel detent 28 in stiffener 20, allowing for circuit board 10b to electrically connect with a transducer 30 and a battery 26 contained within the crown of hat 14. Other references in the field describe and suggest arranging the battery on a PCB in the brim as an alternative to locating it in the crown. See, e.g., Pomes at ¶¶ 38, 60, 61, FIGs.1, 3, 10, 12. Taken in conjunction with Retchin’s base hat 24, the additional teachings of Garratt and Pomes references suggest modifying Retchin’s hat brim to include shallow recess parts on both sides of the brim and configured to hold PCBs for wireless reception electronics 18, processing electronics 20–24 and battery electronics 17. For the foregoing reasons, the combination of the Retchin, the Garratt and the Pomes references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the first recess part and the second recess part are provided to be symmetric with reference to a center line of the cap part.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Retchin’s hat 28 to include recess parts on the left and right of the hat’s brim. Following the example provided by the Garratt See Garratt at FIGs.2, 3. For the foregoing reasons, the combination of the Retchin, the Garratt and the Pomes references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the wireless communication unit and the battery unit inserted into the first recess part and the second recess part, respectively, are provided to balance their weights with reference to a center line of the cap part.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of situating electronics in left and right recess parts of Retchin’s hat brim. The Burns reference additionally suggests balancing the weight of components distributed throughout a hat. See Burns at ¶ 12, claim 9. Accordingly, it would have been obvious for one of ordinary skill in the art to similarly balance the distributed weight of electronic components in Retchin’s hat brim. For the foregoing reasons, the combination of the Retchin, the Garratt, the Pomes and the Burns references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein a third recess part is further provided between the first recess part and the second recess part, and a connection line of the bone conduction module is inserted into the third recess part.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Retchin’s hat brim to include recess parts to house Retchin’s electronics, which communicate with BCTs 2 located in the hat’s Id. Accordingly, the combination of Retchin and Garratt suggests modifying Retchin’s hat brim to similarly include a third recess part with a channel detent that enables electrical connection between the brim’s electronics and Retchin’s BCTs located in the hat’s crown portion. For the foregoing reasons, the combination of the Retchin, the Garratt and the Pomes references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein the third recess part is formed to have a depth shallower than the thickness of the cap part.”
The Garratt reference similarly suggests forming all three recess parts as shallower than a brim’s thickness and covering them with material on the top and bottom. See Garratt at ¶¶ 27, 28, FIGs.2, 3. For the foregoing reasons, the combination of the Retchin, the Garratt and the Pomes references makes obvious all limitations of the claim.
Claim 6 depends on claim 4 and further requires the following:
“wherein a film is attached to a lower surface of the cap part in contact therewith.”
Garratt suggests forming Retchin’s brim with an insert stiffener 20 that would form a film attached to the bottom finishing fabric of the brim. See Garratt at ¶¶ 27, 28. For the foregoing reasons, the combination of the Retchin, the Garratt and the Pomes references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein a charging recess is provided on the first recess part or the second recess part to fluidly communicate therewith, and a charging terminal to which an external power supply is connected is inserted into the charging recess.”
Claim 8 depends on claim 1 and further requires the following:
“wherein a switch recess is provided on the first recess part or the second recess part to fluidly communicate therewith, and a user input unit is inserted into the switch recess to turn on or off a power based on an operation of the user.”
Claim 9 depends on claim 1 and further requires the following:
“wherein a microphone recess is provided on the first recess part or the second recess part to fluidly communicate therewith, and an audio signal input unit is inserted into the microphone recess.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Retchin’s hat brim to include recess parts to house Retchin’s electronics, which communicate with BCTs 2 located in the hat’s crown portion. The Letke reference further describes and suggests forming brim recesses to hold a battery charging terminal, an on/off switch and a microphone. See Letke at ¶¶ 61, 74, 91, 93, 94, 105, 117, FIGs.5, 7, 9, 13. Accordingly, it would have been obvious to further modify Retchin’s hat brim so its recesses house a battery charging terminal, an on/off switch and a microphone. For the foregoing reasons, the combination of the Retchin, the 
Claim 10 depends on claim 1 and further requires the following:
“wherein the audio signal output unit is wrapped by a silicon protector.”
Retchin likewise describes wrapping BCTs 2 with a rubberized or polymer coating 6, like silicone. Retchin at ¶ 46. Known prior art examples for BCTs include silicon coatings. See Levy at ¶ 17. Accordingly, it would have been obvious to form protective coating 6 with silicon. For the foregoing reasons, the combination of the Retchin, the Garratt, the Pomes and the Levy references makes obvious all limitations of the claim.
Summary
Claims 1–10 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 
Additional Citations
The table below provides additional citations that are relevant to the claimed and disclosed subject matter.
Reference
Relevance
US 2010/0313335
Shape retaining film for brim that houses electronics. Battery in brim.
US 7,862,194
Separate recesses for components.
US 2015/0092972
Bone conduction transducers in headwear.
US 2016/0203663
Power circuitry in brim.
US 2013/0111651
Suggests battery in brim.
US 2011/0088142
Suggests battery in brim.

Table 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513.  The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on 571-272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

1/29/2021